Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 9/30/2021. Claims 19-25 are new.  Claims 2 and 13 are canceled.  Claims 1, 12, 15, and 20 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Matthew Gage 12/13/2021. 

The CLAIMS have been amended as follows: 

Claim 1 (Currently amended): A method, comprising:
determining, by an electrical controller, a rotational speed of a shaft of an engine coupled to an electric machine, wherein the shaft rotates about an axis of rotation, and wherein an engine controller is configured to control the engine using control techniques configured for a mechanical device having a target moment of inertia around the axis of rotation;
an actual moment of inertia; and
controlling, by the electrical controller, the electric machine to apply the torque to the shaft, wherein the electric machine has [[an]] the actual moment of inertia around the axis of rotation, different from the target moment of inertia. 
Claim 20 (Currently amended): A non-transitory computer-readable storage medium storing instructions that, when executed, cause a processor to:
receive a rotational speed of a shaft of an engine coupled to an electric machine, wherein the shaft rotates about an axis of rotation, and wherein an engine controller is configured to control the engine using control techniques configured for a mechanical device having a target moment of inertia around the axis of rotation;
determine a torque for the shaft based on the rotational speed of the shaft and a difference between the target moment of inertia and [[the]] an actual moment of inertia; and
control the electric machine to apply the torque to the shaft, wherein the electric machine has [[an]] the actual moment of inertia around the axis of rotation, different from the target moment of inertia.Allowable Subject Matter
Claims 1, 3-12, and 14-20 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Chevalier 2017/0248080.
Regarding claim 1, the prior art neither teaches nor renders obvious a method, comprising: determining, by an electrical controller, a rotational speed of a shaft of an engine coupled to an electric machine, wherein the shaft rotates about an axis of rotation, and wherein an engine controller is configured to control the engine using control techniques configured for a mechanical device having a target moment of inertia around the axis of rotation; and determining, by the electrical controller, a torque for the shaft based on the rotational speed of the shaft and a difference between the target moment of inertia and an actual moment of inertia in combination with the other limitations of the claims.
Regarding claim 12, the prior art neither teaches nor renders obvious A system, comprising: an engine comprising a shaft, wherein the shaft rotates around an axis of rotation; an engine controller configured to control the engine using control techniques configured for a mechanical device having a target moment of inertia around the axis of rotation; an electric machine coupled to the shaft, wherein the electric machine has an actual moment of inertia around the axis of rotation, different from the target moment of inertia; and an electrical controller configured to: receive a rotational speed of the shaft;  and determine a torque for the shaft based on the speed of the shaft and a difference between the target moment of inertia and the actual moment of inertia in combination with the other limitations of the claims.
Regarding claim 20, the prior art neither teaches nor renders obvious a non-transitory computer-readable storage medium storing instructions that, when executed, cause a processor to: receive a rotational speed of a shaft of an engine coupled to an electric machine, wherein the shaft rotates about an axis of rotation, and wherein an engine controller is configured to control the engine using control techniques configured for a mechanical device having a target moment of inertia around the axis of rotation; and determine a torque for the shaft based on the rotational speed of the shaft and a difference between the target moment of inertia and an actual moment of inertia in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741